Citation Nr: 1809912	
Decision Date: 02/16/18    Archive Date: 02/27/18

DOCKET NO.  14-14 573	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Honolulu, Hawaii


THE ISSUES

1.  Entitlement to service connection for ischemic heart disease, claimed as residuals of a heart attack, to include as due to herbicide exposure. 

2.  Entitlement to service connection for a right knee disability.

3.  Entitlement to service connection for a stomach disability.

4.  Entitlement to service connection for a skin disability.

5.  Entitlement to service connection for a left hand disability, to include shakes.


REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Scott Shoreman, Counsel


INTRODUCTION

The Veteran had active service from July 1969 to April 1971.

This matter comes before the Board of Veterans' Appeals (Board) from a January 2013 rating decision of the above Department of Veterans Affairs (VA) Regional Office (RO).

This claim was previously before the Board in October 2015, at which time the Board remanded it for additional development.  The requested development has been completed on the issue of service connection for ischemic heart disease, and the claim is properly before the Board for appellate consideration.  Additional development is needed on the other issues.

The Veteran testified in September 2016 before the undersigned Veterans Law Judge at a Travel Board hearing at the above VARO regarding the issue of service connection for residuals of heart attack.  A transcript is of record.

The issues of service connection for a right knee disability, a stomach disability, a skin disability, and a left hand disability, to include shakes, are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1.  Giving the benefit of the doubt to the Veteran, he was exposed to herbicide agents during his active service.

2.  The Veteran has ischemic heart disease to a compensable degree.


CONCLUSION OF LAW

The criteria for service connection for ischemic heart disease have been met.  38 U.S.C. §§ 1110, 1116, 1131, 1154(a), 5107(b) (2012); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 4.104, Diagnostic Code 7005 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service connection may be established for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C. §§ 1110, 1131 (2012); 38 C.F.R. § 3.303 (2017).  Service connection means that the facts, shown by evidence, establish that a particular injury or disease resulting in disability was incurred coincident with service, or if preexisting service, was aggravated therein.  38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

To establish service connection for a disability, there must be competent evidence of the following:  (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship or nexus between the present disability and the disease or injury incurred or aggravated during service.  Horn v. Shinseki, 25 Vet. App. 231, 236 (2010); Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing Hickson v. West, 12 Vet. App. 247, 253 (1999)).  In many cases, medical evidence is required to meet the requirement that the evidence be "competent."  However, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303, 309 (2007).  

Determinations as to service connection will be based on review of the entire evidence of record, to include all pertinent medical and lay evidence, with due consideration to VA's policy to administer the law under a broad and liberal interpretation consistent with the facts in each individual case.  38 U.S.C. § 1154(a); 38 C.F.R. § 3.303(a).  Service connection will also be presumed for certain chronic diseases, including cardiovascular disease, if manifest to a compensable degree within one year after discharge from service.  See 38 C.F.R. §§ 3.307, 3.309 (2017).

A veteran may be entitled to a presumption of service connection if he is diagnosed with certain enumerated diseases associated with exposure to certain herbicide agents if he served in the Republic of Vietnam during a prescribed period.  38 U.S.C. § 1116 (2012); 38 C.F.R. §§ 3.307, 3.309.  Ischemic heart disease and its complications, including myocardial infarction and coronary artery disease, are among the diseases listed as presumptive to such exposure.

A veteran who, during active military, naval, or air service, served in the Republic of Vietnam during the period beginning on January 9, 1962, and ending on May 7, 1975 (the Vietnam Era) shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that the veteran was not exposed to any such agent during that service.  38 C.F.R. § 3.307(a).  "Service in the Republic of Vietnam" includes service in the waters offshore and service in other locations if the conditions of service involved duty or visitation in the Republic of Vietnam.  38 C.F.R. § 3.313(a) (2017); see also Haas v. Peake, 525 F.3d 1168, 1197 (Fed. Cir. 2008) (upholding VA's interpretation of § 3.307(a)(6)(iii) as requiring the service member's presence at some point on the landmass or the inland waters of Vietnam).

The Veteran's service personnel records show that he served on the USS Camden from March 1970 to April 1971 and that he worked as a pump man and duty oil king.  The RO verified that the ship was in the official waters of the Republic of Vietnam during the Veteran's service, including from September 21, 1970 to October 7, 1970.  The deck logs of the USS Camden from October 7, 1970 state that a helicopter lifted off from the ship for Da Nang.

The Veteran testified at the September 2016 Board hearing that while serving on a ship he flew four missions by helicopter to Da Nang airport in Vietnam in order to deliver full 55 gallon drums and take back other drums.  In November 2016 the Veteran wrote that he thinks that these missions were during the periods of September 21, 1970 to October 7, 1970, October 24, 1970 to November 8, 1970, and November 21, 1970 to December 7, 1970.  A Marine wrote in May 2017 that during service he met the Veteran at Da Nang and that the Veteran's duties were to collect empty canisters of solvents and chemicals.  In addition, the Veteran submitted photographs of himself from during service standing next to a helicopter with USS Camden painted on it.  

Giving the benefit of the doubt to the Veteran, the Board finds that the Veteran was briefly on land in Vietnam during service when he flew by helicopter from the USS Camden to Da Nang.  See 38 U.S.C.A. § 5107; 38 C.F.R. § 3.313(a).  Therefore, it can be presumed that he was exposed to herbicide agents.  38 C.F.R. § 3.307(a).

A physician wrote in November 2011 that the Veteran has ischemic heart disease.  It was noted that the Veteran had a myocardial infarction in April 2007 and was diagnosed with coronary artery disease at that time.  The Veteran was taking Nitrostat, isosorbide dinitrate, Plavix, Lipitor, and lisinopril.  January 2017 treatment records indicate that the Veteran was taking Lipitor, aspirin, and had been taking Plavix and isosorbide mononitrate but was to stop.  Since the record shows that the Veteran's ischemic heart disease is controlled with medication, the manifestations are likely to a compensable degree.  See 38 C.F.R. § 4.104, Diagnostic Code 7005 (2017).  

Accordingly, the Veteran's ischemic heart disease is presumed to be due to service in the Republic of Vietnam during the Vietnam Era.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307, 3.309.  As such, the Board concludes that service connection for ischemic heart disease is warranted.
ORDER

Service connection for ischemic heart disease is granted.


REMAND

The January 2013 rating decision denied service connection for a right knee disability, a stomach disability, a skin disability, and a left hand disability, to include shakes.  The Board notes that in his January 2013 notice of disagreement, the Veteran appeared to disagree with all of the denials made in the January 2013 rating decision, not just the denial of service connection for the residuals of a heart attack.  He continued to address his other claims in subsequent correspondence.  Accordingly, he filed a timely notice of disagreement of the January 2013 denials, and a statement of the case (SOC) addressing those issues does not appear in the record.  The Veteran is, therefore, entitled to an SOC for the claims involving a right knee disability, a stomach disability, a skin disability, and left hand shakes.  The current lack of an SOC with respect to these claims is a procedural defect requiring remand.  See 38 U.S.C. § 7105 (2012); 38 C.F.R. § 20.200 (2017); see also Manlincon v. West, 12 Vet. App. 238 (1999).  

The Board remanded the Veteran's claims in October 2015 in order for an SOC to be issued, which, to date, has not been done.  Compliance by the Board or the RO with remand instructions is neither optional nor discretionary.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Therefore, the claim must be remanded again for issuance of an SOC.

Accordingly, the case is REMANDED for the following action:

Issue an SOC to the Veteran and his representative that addresses the issues of service connection for a right knee disability, a stomach disability, a skin disability, and a left hand disability, to include shakes.  The Veteran should be informed that he must file a substantive appeal in order to perfect his appeal of these issues to the Board.  If, and only if, a timely substantive appeal is received, then these matters should be returned to the Board for appellate review. 

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C. §§ 5109B, 7112 (2012).



______________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


